Citation Nr: 0917610	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  95-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
dated in June 1994 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  

The Board remanded this case in February 2000, November 2000, 
and August 2003.  In March 2005, the Board denied service 
connection for PTSD.  In August 2006, the United States Court 
of Appeals for Veterans Claims (Court) issued an order 
granting a joint motion for remand filed by the parties (the 
Veteran and VA).  The joint motion found a remand necessary 
to comply with three matters that had been the subject of 
previous remands (the Board's remands in February 2000, 
November 2000, and August 2003).  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

First, the Board had remanded for the conduct of an 
examination by two board-certified VA psychiatrists.  The 
August 2006 joint motion for remand noted that an examination 
by psychologists did not satisfy the Board's remand 
instructions.

Second, the joint motion for remand identified errors in VA's 
duty to notify the Veteran with regard to RO letters dated in 
May 2004 and July 2004.  The joint motion indicated that the 
May 2004 letter incorrectly informed the Veteran that he 
should submit new and material evidence to support his claim.  
The joint motion also indicated that the July 2004 letter in 
the claims folder did not include a copy of a referenced 
enclosure that purportedly informed the Veteran of the 
evidence needed to substantiate his claim.

Third, the joint motion for remand indicated that a September 
2004 supplemental statement of the case (SSOC) was returned 
to VA with the Veteran's new mailing address and that it 
should have been sent to that updated address.  

The Board again remanded this matter in March 2007 and 
requested that the RO address these three issues.  The case 
is again before the Board.  The Board finds that the RO has 
sufficiently remedied the three deficiencies noted in the 
joint motion.  In April 2007, the RO sent to the Veteran's 
current address of record a proper notification letter.  As 
an enclosure to that letter, the RO provided the Veteran with 
the September 2004 SSOC - the Veteran's representative 
acknowledged receipt of this SSOC in an April 2007 letter of 
record.  And, in November 2008, the RO provided the Veteran 
with VA compensation examination by two board-certified 
psychiatrists.  As such, the Board finds that this matter is 
again ready for decision.  


FINDING OF FACT

The preponderance of the evidence of record indicates that 
the Veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim on appeal has been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in May 2004, 
July 2004, and April 2007.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In these letters, VA informed the Veteran of the 
elements of his claim and of the evidence needed to 
substantiate his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claim.  And VA requested 
from the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini). 

The Board notes deficiencies with VCAA notification, however.  
As indicated above, VA did not correctly inform the Veteran 
of the nature of his claim in the May and July 2004 letters.  
Moreover, although VA corrected these deficiencies in the 
April 2007 letter, full and proper notification was not 
effected in this matter until after the June 1994 rating 
decision on appeal here.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the Veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  Following full and corrected notice in April 
2007, the RO readjudicated the Veteran's claim in the January 
2009 SSOC of record.  See Mayfield, 444 F.3d 1328.  Based on 
this background, the Board finds the untimely notice to be 
harmless error here.  

The Board notes the April 2007 argument of record from the 
Veteran's representative that VA has not sufficiently 
notified the Veteran of the evidence that is needed to 
support his claim for service connection for PTSD.  The 
representative requests notice of the "specific and detailed 
information as to what is lacking and what additional 
information is necessary" to substantiate the Veteran's 
claim.  The Board finds such additional notification 
unnecessary however.  First, the April 2007 letter to the 
Veteran did provide details regarding the evidence that is 
needed to support the claim for service connection.  In 
particular, the Veteran was notified that evidence of a 
current disorder would be needed to support a service 
connection claim for PTSD.  Second, the Board notes that the 
Veteran is represented by an able counsel who has 
demonstrated repeatedly in the record, by his statements and 
by his brief before the Court, his familiarity with service 
connection claims in general, and service connection claims 
for PTSD in particular.  See Sanders, supra.  As such, the 
Board finds additional notification unnecessary here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to the appeal.  And VA 
provided the Veteran with multiple VA compensation 
examinations for his claim.  As noted earlier, the Court 
found Stegall error in VA's failure to provide the Veteran VA 
compensation examinations with board-certified psychiatrists.  
The Board notes again that, in November 2008, two 
psychiatrists examined the Veteran separately.  Their reports 
are of record.            

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim to Service Connection

The Veteran claims service connection for PTSD.  In various 
statements in the record, he contends that he incurred this 
disorder as a result of exposure to combat while serving in 
Vietnam.  In the June 1994 rating decision on appeal, the RO 
denied the Veteran's claim to service connection for PTSD.  
For the reasons set forth below, the Board agrees with that 
decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  When a Veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2007); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Pentecost v. Principi, 16 Vet. App. 124, 129 (2002); 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
(4th ed.) (1994) (DSM IV).  

In this matter, the Board finds service connection 
unwarranted for PTSD because the preponderance of the 
evidence indicates that the Veteran does not have PTSD.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . .  In the absence of proof of a present 
disability there can be no valid claim.").  

The relevant medical evidence of record, which addresses the 
issue of whether the Veteran has current PTSD, consists of VA 
treatment records dated from 1989, private medical record 
dated from 1993, and several VA compensation examination 
reports dated from May 1994.  

VA medical records, dated from 1989 to 1998, show outpatient 
and inpatient treatment for various psychiatric disorders.  
In August 1989, VA medical personnel found PTSD symptoms 
vague and "basically absent."  At that time the Veteran was 
experiencing significant levels of stress in his life to 
include legal problems.  The diagnosis was adjustment 
disorder.  Over the next few years he was seen for treatment 
of depression, anxiety, anger control problems, sleep 
problems, and social isolation.  He experienced unemployment 
and family/marital problems.  He took medication for 
depression.  And his VA counselor noted in 1994 that his 
quality of life was being impacted by PTSD symptoms.  

VA records show that the Veteran was hospitalized from 
October 1994 to December 1994 under suspicion of suicidal 
ideation.  He complained of depression, stress, and anger.  
His diagnoses were PTSD, provisional, related to Vietnam; and 
depressive disorder, not otherwise specified (Axis I).  He 
continued to receive individual PTSD counseling and in 1995 
was coping at a "marginal" level.  He was hospitalized from 
January 1996 to February 1996 and was diagnosed with marital 
discord and PTSD, provisional, related to Vietnam (Axis I).  
He was hospitalized again from February 1996 to March 1996 
and was diagnosed with adjustment reaction with mixed 
disturbance of emotions and conduct; marital discord, and 
PTSD (provisional) (Axis I); and personality disorder, not 
otherwise specified, with passive aggressive and avoidance 
features (Axis II).  In a statement dated in February 1997, 
the Veteran's long-time counselor in the VA mental hygiene 
clinic indicated that the Veteran was being treated for PTSD 
related to his Vietnam service.    

Moreover, private medical records note PTSD.  Private records 
dated in September 1993 show that the Veteran was 
hospitalized after an apparent suicide attempt via carbon 
monoxide poisoning.  It was noted that the Veteran had a 
history of PTSD secondary to Vietnam experiences for which he 
received treatment at the VA.  The impression was adjustment 
disorder with disturbance of conduct.  

If these VA and private treatment records dated between 1989 
and 1998 were the only relevant medical evidence of record, 
the Board would find the benefit of the doubt doctrine 
applicable here on the issue of whether the Veteran currently 
has PTSD.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  But these clinical observations are not 
alone in the record.  The record also contains 6 VA 
examination reports - dated over a 14-year period from 1994 
to 2008 - which conclude that the Veteran does not have PTSD.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim).  

In May 1994, the Veteran underwent a VA psychiatric 
examination.  Initially, the VA examiner - a psychologist - 
stated that the Veteran met the full criteria for PTSD in the 
past.  But he also found that the Veteran had experienced 
remarkable recovery from his symptoms over the last several 
years and that his current major emotional concerns involved 
his family life and ongoing depression.  He stated that while 
the Veteran did not currently meet criteria for PTSD, his 
longstanding problems with the full PTSD had evolved into his 
current problem with depression.  A psychiatrist then 
examined the Veteran.  After a full evaluation, the examiner 
stated, as an Axis I diagnosis, that PTSD was not found 
currently, and noted that he was not entirely certain that 
the experiences recounted by the Veteran qualified as meeting 
the appropriate criteria.  He also stated that the Veteran 
had a history of major depression, with a suicide attempt, 
and probably also had had some generalized anxiety in the 
past.  

In September 1998, the Veteran underwent a VA psychiatric 
examination by the same psychiatrist he saw in May 1994.  
Following evaluation, his diagnoses were major depression, 
recurrent, and PTSD not currently found (Axis I).  

In September 2004, the Veteran underwent a VA psychiatric 
examination conducted by a board of two psychologists.  The 
Veteran underwent psychometric testing that included the 
Mississippi Scale for PTSD, Millon Clinical Multiaxial 
Inventory 2, and the Rotter Incomplete Sentence Test.  
Following a comprehensive examination, the diagnoses were 
adjustment disorder (Axis I), and probable narcissistic 
personality disorder and anti-social personality disorder 
(Axis II).  The examiners stated that the Veteran did not 
meet the DSM-IV criteria for PTSD, and explained that he 
showed symptoms of situational stress that would best be 
categorized under adjustment disorder not otherwise 
specified.  

In November 2008, pursuant to the Board's March 2007 remand, 
the Veteran underwent additional VA compensation examination.  
Two separate psychiatrists evaluated the Veteran.  Each 
stated that the claims file had been reviewed.  Each 
indicated evaluation and interview of the Veteran personally.  
Each produced a report in the record which details the 
Veteran's history and the nature of his current mental 
status.  And each found the Veteran without PTSD.

And VA outpatient records show that the Veteran continued to 
be seen for individual therapy by his long-time counselor (a 
MSW) in the VA mental hygiene clinic.  Records from January 
2000 to January 2009 indicate that the Veteran was coping and 
that he was treated for depression, situational stress 
related to a back injury, and family stress.  In one record - 
dated in April 2007 - the counselor stated that the Veteran 
had "some symptoms consistent with" PTSD.  Nevertheless, 
this counselor's notes show that he stopped noting PTSD as a 
diagnosis in his reports after 1998.   

In sum, in 6 VA examination reports spanning a 14-year 
period, VA specialists repeatedly found the Veteran to be 
without PTSD.  These examiners administered psychometric 
testing.  These examiners indicated review of the claims file 
prior to offering their evaluation.  These examiners listed 
the Veteran's claimed stressors.  And these examiners 
indicated in-person evaluation and interviewing of the 
Veteran.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(supporting clinical data or other rationale should accompany 
medical opinion).  Moreover, the Board notes that the record 
does not show a diagnosis of PTSD since 1998.  

Based on the record as it now stands, the Board finds the 
preponderance of the evidence against the Veteran's claim to 
current PTSD.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  The Board finds that the 
specialists' reports - spanning a 14-year period up until 
2008 - preponderate against the VA and private treatment 
records noting PTSD up until 1998.  On the particular issue 
of whether the Veteran has a current disorder, the evidence 
dated until 1998 is outweighed in this matter.  See Brammer, 
supra.  As such, a finding of service connection for PTSD is 
unwarranted.  

The Board has closely reviewed and considered the Veteran's 
statements.  While his statements may be viewed as evidence, 
the Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
Veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for PTSD is denied.  


____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


